_ AMENDEMENT N° 1
t À LA CONVENTION DE BASE ENTRE

LE GOUVERNEMENT DE LA REPUBLIQUE DE GUINEE
ET

HALCO (MINING) INC.
EN DATE DU 1er OCTOBRE 1963

Le présent AMENDEMENT N° 1 est conclu le _1+ auc:l
2001 entre le GOUVERNEMENT DE LA REPUBLIQUE DE
GUINEE (ci-après dénommé la « Guinée »), d'une part, et HALCO
(MINING) INC. (ci-après dénommée « Halco »), une société constituée
et existant selon les lois de l'Etat du Delaware, U.S.A., d'autre part.

Il est rappelé que la GUINEE et HARVEY ALUMINIUM Company of
Delaware (actuellement dénommée Halco (Mining) Inc.) ont conclu le 1er
Octobre 1963 une Convention portant sur l’exploitation des gisements de
bauxite de la Région de Boké. Cette Convention fut amendée par l'Accord
Supplémentaire en date du 5 juin 1987 et par le Deuxième Accord
Supplémentaire en date du 17 novembre 1994. La Convention du ler
Octobre 1963 telle qu’amendée est dénommée ci-après la « Convention
de Base. »

Les Parties, conformément aux dispositions du Protocole du 10 Juin 1999,
conviennent d’amender la Convention de Base comme suit :

L ORGANISATION ET STRUCTURE DE LA SOCIETE

Les parties conviennent d’amender l'Article 2 de la Convention de Base,
«Formation et Organisation de la Société,» en fonction des
dispositions suivantes:

1. Statut de la Société.

Les Parties décident de transformer la Société en société anonyme,
telle que définie par le Code des Activités Economiques de la
République de Guinée et par le traité de l'OHADA «Organisation
pour l’Harmonisation du Droit des Affaires en Afrique ».
CT

2. Nature des Actions.

Les Parties décident que le capital de la Société sera composé
d’actions ayant les mêmes droits et les mêmes obligations sauf
autrement disposé ci-dessous. En conséquence, toute référence aux
Actions des catégories A et B de la Société dans la Convention de
Base est supprimée et remplacée par une référence aux actions
composant le capital de la Société.

3. Préemption.

Les Parties décident d'inclure dans les statuts de la Société une
clause d'agrément et de préemption applicable à toute cession des
actions de la société par l’un quelconque des actionnaires.

4, Liquidation.

Les Parties conviennent qu'en cas de dissolution ou de liquidation
de la Société, qui devra avoir lieu au plus tard à l'expiration du
dernier permis d'exploitation mentionné à l'Article 3 de la
Convention de Base, l'actif net subsistant après le paiement des
dettes et autre passif social ou la constitution de provisions y
relatives, sera réparti comme suit:

(a) remboursement de la contribution au capital faite par Halco
conformément à la clause 5.01 de l'Accord des Assurances
Financières en date du 18 Septembre 1968 entre les parties et
autres et conformément à l’Annexe E audit Accord ;

(b) paiement de tous dividendes déclarés par le Conseil
d'Administration de la Société conformément à la résolution
décidant de ceux-ci ;

(c) paiement à chaque porteur d’actions d’une somme égale à la
valeur nominale de ses actions ;

(d) distribution de tout actif restant de la Société aux
actionnaires, en proportion de leur participation respective.

Les actionnaires de la Société pourront rapatrier librement les fonds
qui Jeur reviennent en vertu du présent paragraphe.
RS

OT

5. Organisation de la Société.

(a) Conseil d'Administration et Direction de la Société

L'élection des administrateurs de la Société, leur nombre et la
durée de leur mandat d’une part, l’organisation de la
Direction générale d’autre part, seront fixés conformément
aux dispositions des Statuts et du Protocole du 10 juin 1999.

(b)  Quorum:

Le quorum pour les Assemblées Générales et les réunions du
Conseil d'Administration sera fixé aux Statuts. Au sein du
Conseil d'Administration, l’ensemble des décisions seront
prises à la majorité des membres du Conseil présents ou
représentés sauf stipulation contraire des Statuts.

6. Assistance Technique de Gestion.

Les Parties ont décidé qu’un accord d’assistance technique de
gestion sera conclu entre la Société et une société de haute
renommée dans le secteur d'aluminium en qualité d’assistant
technique de gestion de la Société (ci-après «l’Assistant
Technique de Gestion») et aux termes duquel l'Assistant
Technique de Gestion prendra le contrôle total de la gestion de
l’ensemble des opérations de la Société (en particulier en termes de
gestion administrative et de tenue de la comptabilité de la Société,
de contrôle et de choix des fournisseurs, de négociation des
conditions de fournitures et de direction opérationnelle et technique
de la Société) et ce dans l’intérêt de tous les Actionnaires de celle-
ci; à ce titre l'Assistant Technique de Gestion donnera à la Société
l'opportunité de bénéficier des technologies les plus modernes, de
son savoir faire dans l’industrie de la bauxite et de son expérience
afin, notamment, d'améliorer la production et rationaliser la gestion
pour réduire les coûts et faire de la Société une référence dans le
domaine de la bauxite. Les services de l'Assistant Technique de
Gestion devront être fournis au prix coûtant.

Elles notent la conclusion en date du 11 août 1999, en exécution de
cette décision, du Contrat d’ Assistance de Gestion entre la Société
et Alcoa, Inc., joint en Annexe A aux présentes et ci-après désigné
le « Contrat d'Assistance de Gestion. »
L A l'exception des amendements figurant ci-dessus au présent Article I, les
dispositions de l'Article 2 de la Convention de Base demeurent

| inchangées.
IL  PERIMETRE DE L’EXPLOITATION <

Les parties conviennent d’amender l'Article 3 de la Convention de Base,
L « Périmètre de l’Exploitation, » en fonction des dispositions suivantes :

1. Nouveau Périmètre de l’Exploitation de la Société

La Société doit entreprendre un travail de prospection du Périmètre
| de l’Exploitation s’étalant sur une période de trois (3) ans à compter
— de la Date de Prise d’Effet du présent Amendement, en excluant le
Territoire Initial et la zone de Diandian, déjà connus. A l'issue de
cette prospection, la Société doit déposer une demande auprès du
Ministère chargé des Mines conformément aux dispositions du
U Code Minier de la République de Guinée en date du 30 juin 1995,
demandant un ou des titres miniers et permis d'exploitation sur une

! partie du Périmètre de l'Exploitation, tel que défini à l’Annexe A à
Ü la Convention de Base. La superficie totale ainsi demandée sera
déterminée avant le dépôt de la demande, suite à la recommandation :
| du Comité Technique en fonction des besoins de la Société pour une 1
k

|

— bauxite de qualité exportable pour toute la durée de la présente
L Convention et pour la période de toute prolongation éventuelle. La

Guinée accepte d'émettre dans ces conditions les titres et permis
ainsi demandés. Ensemble avec le Territoire Initial décrit à
U l'Annexe C à la Convention de Base, la superficie ainsi accordée

sera traitée comme appartenant au « Territoire, » tel que défini à
il l'Article 3, avec la durée restante de la Convention et un
on renouvellement automatique, à la demande de la Société, pour des i

durées de 25 ans sur la base des conditions à définir d'accord |
parties au moins 25 ans avant l'expiration des titres.

Ù CZ

2. Libération du Périmètre de l’Exploitation :

Dès la remise des titres et permis demandés par la Société en vertu
de la Clause 1 ci-dessus, les droits de la Société dans la partie du
Périmètre de l’Exploitation qui se trouve en dehors du Territoire, tel
que constitué après l'émission des nouveaux titres et permis,
prendront fin, et cette partie du Périmètre sera dores et déjà soumise
aux dispositions du Code Minier.

Les dispositions de l’Article 3 de la Convention de Base resteront
intégralement en vigueur jusqu’à l'émission par la Guinée des nouveaux
titres et permis conformément à la Clause 1 ci-dessus. En tout état de
cause, à l'exception des amendements figurant ci-dessus au présent Article
IT, les dispositions de l’Article 3 de la Convention de Base relatives au
Territoire demeurent inchangées.

IL. USINE D’ALUMINE

La Société examinera en temps opportun la possibilité de construire une
usine pour transformer sur place toute ou partie de la bauxite extraite. En
tout état de cause, elle réaffirme son engagement à être le fournisseur de
bauxite de toute unité de production d’alumine qui serait construite dans la
région sur la base des conditions mutuellement acceptables, et de faire,
conjointement avec le Gouvernement, des efforts de promotion d’un tel
projet.

IV. ENVIRONNEMENT ET PATRIMOINE

Les Parties décident d'ajouter un Article 4 bis, «Protection de
PEnvironnement et du Patrimoine » pour se lire comme suit:

ARTICLE 4 bis
PROTECTION DE L'ENVIRONNEMENT ET DU
PATRIMOINE

La Société s’engage à:

(a) mener ses diverses activités dans le respect de
l’environnement, et notamment des normes et dispositions

|
Î

[.

@)

(c)

@)

législatives et réglementaires telles qu’appliquées sur le plan
international.

Mener ses diverses activités dans le respect de la santé, de la
sécurité et du bien-être de ses employés et de la collectivité.

préserver pendant toute la durée de la Convention
l'environnement et les infrastructures affectées à son usage.

en cas de découverte d’un site archéologique sur le Périmètre
de l’Exploitation, la Société ne déplacera pas les objets
découverts et informera sans délai les Autorités Guinéennes.

V. REGIME FISCAL

Les parties conviennent d'amender l'Article 6 de la Convention de Base,
«Régime Fiscal, » de la façon suivante :

1.

Droits de Douane et Taxes d’Entrée :

La Sous-Article A de l’Article 6 est modifié pour lire comme suit :

A.

Droits de Douane et Taxes d’Entrée
a) Périodes d’Extension

Tous les biens, matériels, équipements et pièces de rechange
importés par la Société pour les extensions des installations
d’origine (c’est-à-dire, les biens d'équipement) bénéficieront
d’une exonération totale de tous droits de douane et taxes
d'entrée. La liste des biens, matériels et équipements à
importer relatifs à une extension sera soumise au Ministère
chargé des Mines aux fins d’examen et approbation par le
Ministère des Finances de la Guinée.

b) Période d'Exploitation

Tous les biens, matériels, matériaux, équipements de
remplacement, matières premières, pièces de rechange et
produits assimilés, c’est-à-dire, tous les biens importés par la
Société pour sa propre consommation pendant la période
d’exploitation, acquitteront des droits de douane et taxes
d’entrée qui, totalisés, représenteront 5,6 pour cent de leur
valeur FOB. Toute importation de la Société destinée à la
revente à d’autres personnes et toute importation pour le
compte d’un tiers, sous quelle forme que ce soit, sera soumise
au taux de douane normal du Code Douanier de la
République de Guinée.

Une liste des biens à importer par la Société d’après le
régime défini dans la présente clause sera soumise au
Ministère chargé des Mines aux fins d'examen et approbation
par le Ministère des Finances. Cette liste sera établie dans un
délai n’excédant pas trente jours à partir de l’Entrée en
Vigueur du présent Amendement, et pourra être complétée de
temps à autre selon les besoins de la Société.

c) Négociation avec le Secteur Minier

A la demande du Gouvernement, la Société accepte de
participer aux négociations qu’il se propose d'engager avec le
secteur minier sur :

i) le passage de l’évaluation des importations sur la
base CAF en lieu et place de la base FOB
actuellement concédée à certaines sociétés ;

ü) l'application aux sociétés minières de la
Redevance pour le Traitement et la Liquidation
des opérations douanières (RTL).

ïi)  l’application aux sociétés minières de la TVA et
de la structure des prix des produits pétroliers.

Les résultats de cette négociation, une fois approuvés par le
Conseil d'Administration de la Société, feront partie
intégrante du présent amendement.
[

4.

Retenues à la Source

Sauf autrement convenu dans le présent amendement, la
Société paiera au compte du Trésor Public les retenues à la
source prévues par la législation fiscale guinéenne, à savoir :

e la retenue à la source de 10 pour cent des prestations de
service fournies par une société étrangère, dans les
conditions stipulées toutefois dans la Résolution N° 13 du
Conseil d’Administration de la Compagnie du 8 décembre
1994 ;

e la retenue à la source de 15 pour cent des loyers payés
pour les immeubles appartenant à des personnes
physiques ;

e _le prélèvement BIC de 10 pour cent des montants facturés
par les fournisseurs locaux non assujettis à la TVA.

Paiement de l’Impôt

La Guinée perçoit un Impôt sur les Bénéfices au taux de 65
pour cent. Le Sous-Article C de l'Article 6 est modifié en
ajoutant à la fin de ce Sous-Article la clause suivante :

Les modalités de paiement de l’Impôt sur les Bénéfices
sont stipulées à l’ Annexe B de cet Amendement.

Paiement des Dividendes

Nonobstant les dispositions de la Clause 2 de l’Article I des
présentes, la Guinée ne perçoit pas des dividendes sur les
actions qu’elle détient. Les dividendes que le Conseil
d'Administration mettra en distribution sur les actions
détenues par des actionnaires autres que la Guinée seront
entièrement et librement rapatriables dans la monnaie
d’origine des investissements correspondants.

A l'exception des amendements figurant ci-dessus au présent Article V, les
dispositions de l’Article 6 de la Convention de Base demeurent

inchangées.
E—

LU

VI. PERSONNEL ET ENTREPRISES GUINEENS :

Les Parties décident d'ajouter un Article 9 bis, « Emploi du Personnel et
Priorité aux Entreprises Guinéennes, » pour se lire comme suit :

ARTICLE 9 bis
EMPLOI DU PERSONNEL ET PRIORITE AUX
ENTREPRISES GUINEENNES

Pendant toute la durée de la Convention, la Société, appuyée et
dirigée par l'Assistant Technique de Gestion, s’engage à mettre en
œuvre un programme et un calendrier de formation et de promotion
pour les membres guinéens du personnel, notamment par le biais de
formation et d'échanges dans le cadre des usines de l'Assistant
Technique de Gestion, pour leur permettre d’acquérir l'expérience
nécessaire et de renforcer leurs capacités techniques et managériales
et d'occuper dans la Société les postes au niveau de la Direction
Générale et de l’encadrement.

Les activités de la Société doivent s’intégrer le plus largement
possible à l’économie générale de la République de Guinée,
Notamment, à qualité/prix égal, elle doit donner la priorité à
l’utilisation des biens et services fabriqués ou importés en Guinée.

Elle doit utiliser, chaque fois que cela sera nécessaire et justifié et à
condition d’égalité de compétence et de qualification, le système
bancaire guinéen pour ses opérations financières.

VIL COMMERCIALISATION DE LA PRODUCTION :

La Société offrira sa production pour vente en priorité à des acheteurs
acceptant de conclure des contrats à long terme sur la base « take and
pay» contrats qui ont assuré la viabilité et la pérennité de cette
exploitation. Les acheteurs d’après les contrats à long terme « take and
pay » bénéficieront de la possibilité de renouveler ces contrats avant que la
Société offre la production y afférente à une autre personne. Si la Société
est en mesure de produire des quantités de bauxite qui excèdent les
quantités nécessaires pour faire face aux obligations d’après ses contrats

existants « take and pay, » elle doit offrir l'excédent :

KE
<— «

—

a) Premièrement, aux acheteurs à long terme existants,
proportionnellement aux quantités contractuelles prévues dans leurs
contrats « take and pay » ;

b) Deuxièmement, aux actionnaires de la Société, en proportion de leur
participation au capital de la Société ; et

c)  Troisièmement, aux tierces personnes.

VII. ASSISTANCE TECHNIQUE :

A la date de prise d’effet du présent Amendement, l’obligation juridique
de Halco prévue à l’Article 8 de la Convention de Base d’apporter aide et
assistance technique à la Société aux prix de revient prendra fin, sans pour
autant limiter les obligations de Halco en vertu des accords séparés, la
liant à la Société.

IX. NOTIFICATIONS :

Les notifications, demandes et communications relatives à la Convention
de Base, telle qu'amendée par le présent Amendement N° 1, devront être
faites par écrit et seront réputées avoir été valablement délivrées si elles
ont été remises personnellement, où envoyées par la poste ou par
télécopieur à leur destinataire à l'adresse indiquée ci-dessous ou à la
dernière adresse notifiée par le destinataire à l'envoyeur:

Pour la Guinée:
Au Ministre chargé des Mines
B.P. 295

Conakry
République de Guinée

Pour Halco:
Halco (Mining) Inc.
20 Stanwix Street, 10th Floor
Pittsburgh, PA 15222-4801
Etats-Unis d'Amérique

10
CT

CZ

ET

X.  REPRESENTANT OFFICIEL :

L'Article 16 de la Convention de Base, désignant une autorité de tutelle de
la Société, est supprimé. Pour toutes fins de la Convention de Base, telle
qu'amendée par le présent Amendement N° 1, et pour autant que la Guinée
reste porteur des actions de la Société, son représentant officiel sera le
Ministre chargé des Mines, qui aura l'autorité plénière pour lier la Guinée
comme actionnaire de la Société.

XI. ACHATS DE FRANCS GUINEENS

Les parties conviennent d’amender le troisième paragraphe de l’ Article 4
de l’Avenant N° 1 de la Convention pour se lire comme suit :

La Société pourra convertir tout ou partie de ses fonds en monnaie
guinéenne, conformément à un accord à passer avec la Banque
Centrale de la République de Guinée. Toutefois, elle devra
convertir au moins les fonds nécessaires aux dépenses effectuées
par elle sur le territoire de la République de Guinée.

XIL RATIFICATION :

Le présent Amendement N° 1 doit être ratifié selon les procédures
constitutionnelles en vigueur en Guinée, afin de lui assurer son plein et
entier effet notamment en ce qui concerne son effet à l'égard des autres lois
guinéennes, tel que spécifié à l'Article 12 de la Convention de Base. La
Guinée doit donner avis à Halco au moment où la ratification prévue dans
le présent paragraphe sera intervenue.

XIIL ENTREE EN VIGUEUR :

Le présent Amendement N° 1 entrera en vigueur lors de sa signature
par les parties et sa ratification conformément au paragraphe XIII ci-
dessus, sous réserve de l'obtention du consentement des Banques qui
serait requis en vertu de l'Accord de Crédit entre la Société et certaines
banques avec la Société Générale comme Agent Administratif en date du
23 avril 1998. La Date de Prise d'Effet sera toutefois la date
d'enregistrement de l'amendement de l'Acte Constitutif de la Société avec
les autorités de l'Etat du Delaware conformément à la Loi Générale des
Sociétés du Delaware, et au Registre des Activités Economiques de la

ke.
Guinée conformément aux lois de la Guinée relatives aux sociétés
anonymes, à condition que les autres conditions relatives à la prise d’effet
soient respectées. Les parties s'engagent mutuellement de faire en sorte
que cet enregistrement ait lieu dans les trente jours suivant l'entrée en

vigueur du présent Amendement N° 1.

XIV. AUTRES DISPOSITIONS :

Sous réserve des amendements figurant aux présentes, toutes les autres
dispositions de la Convention de Base resteront en vigueur.

EN FOI DE QUOI, les parties ont fait signer le présent Amendement N°
1 par leurs représentants dûment autorisés, à la date indiquée en tête des

présentes.

POUR LE GOUVERNEMENT POUR HALCO (MINING) INC.
DE LA REPUBLIQUE DE
GUINE

DREx À Kw

a
Ministre des Mines, de la Président
Géologie et de l’Environnement

[==

ET

(=

ANNEXE B

MODALITES DE PAIEMENT PAR CBG
DE L'IMPOT GUINEEN SUR LES BENEFICES

En exécution des dispositions de l’Article V de l'Amendement N° 1
de la Convention de Base du ler octobre 1963, les modalités suivantes
sont établies pour le règlement par CBG de l'Impôt sur les Bénéfices :

1. La prévision du chiffre des bénéfices nets taxables de la
Société, tels que définis dans l'Article 6 de la Convention de Base, sera
déterminée lors de l'adoption de son budget d'exploitation pour une année
quelconque, par le Conseil d'Administration. La Société paiera au
Gouvernement de la République de Guinée sur cette base prévisionnelle la
somme de un douzième (1/12) de ce chiffre au titre de chaque mois civil
de l'année, ce paiement intervenant au plus tard le dixième jour du mois
suivant.

2. La Société soumettra au Gouvernement:

(a) Avant le ler avril de chaque année, une déclaration
estimée de ses bénéfices nets taxables pour le premier
semestre de l'année;

(b) Avant le ler octobre de chaque année, une déclaration
estimée de ses bénéfices nets taxables pour l'année
entière;

(c) Avant le 31 mars de l'année subséquente, une
déclaration définitive de ses bénéfices nets taxables
pour l'année.

(d) Il reste entendu, conformément à l’Article 6 de la
Convention de Base, que la Société paiera un Impôt sur
les Bénéfices calculé en additionnant les deux
pourcentages définis ci-après :

(1°) 30 pour cent des « Bénéfices Nets Taxables »

tels que définis dans ledit Article 6 ; et

[=

(2°) 50% de ce qui restera de ces « Bénéfices Nets
Taxables » après paiement au Gouvernement du
pourcentage mentionné au paragraphe 1° ci-
dessus.

La Société doit payer avant le 31 décembre de chaque année tout montant
dû d'après la déclaration estimée soumise conformément à l'alinéa (b) du
présent paragraphe.

Tout montant additionnel dû d'après la déclaration définitive devra être
payé après révision de cette déclaration par la Commission Mixte Fiscale
établie conformément aux dispositions du paragraphe 3 de la présente
Annexe et suivant ses conclusions.

3. Une Commission Mixte Fiscale, composée de représentants
de la Société, désigné par son Directeur Général, et du Gouvernement,
désigné par le Ministre chargé des Finances, se réunira au moins deux fois
par an pour examiner l'évolution des résultats de la Société au cours de
l'année, notamment à la lumière des déclarations soumises conformément
au paragraphe 2 ci-dessus. Si la déclaration estimée pour le premier
semestre laisse apparaître un écart sensible entre les estimations y figurant
et les prévisions budgétaires, la Commission pourra décider la
modification du montant des paiements mensuels afin de faire concorder la
somme des montants prévisionnels avec le montant réellement payable
pour l'année. Si nécessaire, pour équilibrer les paiements, la Commission
pourra décider un paiement supplémentaire qui sera versé avant le 30 juin
de l'année. Les conclusions de la Commission Mixte Fiscale seront
soumises au Conseil d'Administration de la Société.

4. Dans le cas où, pour une année déterminée, les paiements
effectués par la Société conformément aux paragraphes 1, 2 et 3 de la
présente Annexe excéderaient les montants dus au titre de l'Article 6 de la
Convention de Base, telle qu'amendée par l'Amendement N° 1, l'excédent
sera déduit des paiements exigibles au cours de l'année ou des années
suivantes, jusqu'à l'épuisement de l'excédent.

5. En conséquence de ce qui précède, seuls les détenteurs dees
actions de la Société autres que la Guinée recevront des dividendes.

LÆ
[e

(

ET.

|.
D

(Entête Halco)
[date]
Son Excellence le Ministre des Mines, de la Géologie et de
PEnvironnement
CONAKRY

Objet: Conseil d'Administration de CBG

Monsieur le Ministre,

Je me réfère aux dispositions de l’Article I de l'Amendement N° 1 à
la Convention de Base en date du ler octobre 1963 entre le Gouvernement
de la République de Guinée et Halco (Mining) Inc. (la "Convention de
Base"), relatives à l'élection des membres du Conseil d’ Administration de
la Compagnie des Bauxites de Guinée ("CBG"'), la désignation du
Président du Conseil d’Administration et la détermination d’un quorum
aux réunions du Conseil d’ Administration.

J'ai l'honneur de confirmer l'accord de Halco (Mining) Inc. (Halco)
que, pour autant que le Gouvernement de la République de Guinée détient
les 49% des actions de la CBG :

1. Un nombre égal d’administrateurs sera désigné (i) par le
Gouvernement et (ii) par l’autre actionnaire ou les autres actionnaires. Les
actionnaires de la CBG conviennent que les personnes ainsi désignées
seront élues au Conseil d’ Administration par les voix unanimes de ceux-ci.

2. Le Président du Conseil d’ Administration sera nommé par le
Conseil d'Administration parmi les administrateurs sur proposition du
Gouvernement de la République de Guinée.

3. La présence à toute réunion du Conseil d'Administration du
même nombre d'Administrateurs nommés (i) par le Gouvernement et (ii
par l’autre actionnaire ou les autres actionnaires, avec un minimum en total
de six administrateurs, sera nécessaire et suffisant pour la validité des
délibérations.

Je confirme aussi mon entente que, au cas où le Gouvernement de la
République de Guinée vend une portion de ces actions dans la CBG, le
Gouvernement acceptera d’amender la Clause C de l’Article 6 de la
Son Excellence le Ministre des Mines, de la Géologie et de
l'Environnement

[date]

page 2

Convention de Base pour réduire le chiffre de 50% des « Bénéfices Nets
Taxables » payable comme deuxième tranche de l’Impôt sur les Bénéfices
pour le faire correspondre au pourcentage des actions réellement détenu
par le Gouvernement de temps à autre.

Si vous êtes d'accord avec ce qui précède, je vous prie d'avoir
l'obligeance de signer la copie de la présente lettre et de nous la remettre.

Je vous prie d'accepter, Monsieur le Ministre, les assurances de

notre haute considération.
Par. a S À. Ça =
Président
POUR ACCORD:

Le Gouvernement de la Répblique de Guinée:

Par

Le Ministre des Mifies, |de la Géologie
et de l'Environnement
REPUBLIQUE DE GUINEE

D
Ù Travail - Justice - Solidarité
RS
LU
L ASSEMBL.EE NATIONALE DE LA REPUBLIQUE DE GUINEE |
D LOI |
L L/2001/.............. 910... JAN 1
. É
î RATIFIANT ET PROMULGUANT L'AMENDEMENT N°4 À LA CONVENTION DE .
_ BASE DE LA COMPAGNIE DES BAUXITES DE GUINEE (CBG) APPROUVE $
É PAR LE CONSEIL DE GOUVERNEMENT EN SA SESSION DU 27 FEVRIER Li
Li, 2001. in
É L'ASSEMBLEE NATIONALE DE LA REPUBLIQUE DE GUINEE
: | Ë
# . ay À
À Vu les dispositions de. la Loi Fondamentate notamment en ses articles 59et77
| . ts :
! Après en avoir délibéré, adopte: : © ” |
# -Le Président de la République promulgue la Loi dont ler teneur suit : ct |
” Article ter : Est ratifié ‘et promulgué r'Amendaméni: N°1 à la Converition de " |
<< pin

! . Base de la Compagnie des Bauxites de Guinée‘-(CBG) approuvé par le
- Conseil de Gouvernement en sa session du 27 Février 2001. .

Article 2 : la présente Loi sera enregistrée, publiée au Journa! Officiel de‘la 9
Répblique de Guinée el exécutée comme loi de l'Etat.

Conakry, le....11...: JR.

Se mn

GENERAL LANSANA CONTE

Lomme ve. reetus
}

| Concession.

BAUXITES DU MIDI
PERMIS D'EXPLOITATION 236 A

: ET
PERMIS DE RECHERCHES

876-905, 1014-1031, 1032-1075; 1092-x
: REGION DE BOKE

GUINEE _.
ECHELLE - 1Gm + 5 Km. 19 Ju
___1l5aæoco :

